             Case 5:20-cv-03556-BLF Document 44 Filed 11/25/20 Page 1 of 4




     Dena C. Sharp (State Bar No. 245869)               John E. Schmidtlein (State Bar No. 163520)
 1
     Jordan Elias (State Bar No. 228731)                Benjamin M. Greenblum (pro hac vice)
 2   Adam E. Polk (State Bar No. 273000)                WILLIAMS & CONNOLLY LLP
     Scott M. Grzenczyk (State Bar No. 279309)          725 Twelfth Street, N.W.
 3   GIRARD SHARP LLP                                   Washington, DC 20005
     601 California Street, Suite 1400                  Tel: (202) 434-5000
 4
     San Francisco, CA 94108                            Fax: (202) 434-5029
 5   Tel: (415) 981-4800                                jschmidtlein@wc.com
     Fax: (415) 981-4846                                bgreenblum@wc.com
 6   dsharp@girardsharp.com
 7   jelias@girardsharp.com                             Attorneys for Defendants Google LLC and
     apolk@girardsharp.com                              Alphabet Inc.
 8   scottg@girardsharp.com
 9   Tina Wolfson (State Bar No. 174806)
10   Theodore W. Maya (State Bar No. 223242)
     Christopher E. Stiner (State Bar No. 276033)
11   Rachel Johnson (State Bar No. 331351)
     AHDOOT & WOLFSON, PC
12   10728 Lindbrook Drive
13   Los Angeles, CA 90024
     Tel.: (310) 474-9111
14   Fax: (310) 474-8585
     twolfson@ahdootwolfson.com
15   tmaya@ahdootwolfson.com
16   cstiner@ahdootwolfson.com
     rjohnson@ahdootwolfson.com
17
     Attorneys for Plaintiffs
18
19
20                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
21                                      SAN JOSE DIVISION
22   IN RE GOOGLE DIGITAL                           )   Case No. 5:20-cv-03556-BLF
     ADVERTISING ANTITRUST                          )
23                                                  )
     LITIGATION                                         [PROPOSED] STIPULATED ORDER
                                                    )   REGARDING DEFENDANTS’ DEADLINE
24                                                  )   TO FILE THEIR REPLY IN SUPPORT OF
                                                    )   THEIR MOTION TO STAY DISCOVERY
25                                                  )
                                                    )
26                                                  )
                                                    )
27                                                  )
28

     [PROPOSED] STIPULATED ORDER REGARDING DEFENDANTS’ DEADLINE TO FILE THEIR
                 REPLY IN SUPPORT OF THEIR MOTION TO STAY DISCOVERY
                               CASE NO. 5:20-CV-03556-BLF
               Case 5:20-cv-03556-BLF Document 44 Filed 11/25/20 Page 2 of 4




 1          Pursuant to Civil Local Rule 6-2(a), Plaintiffs Surefreight Global LLC, Hanson Law Firm, PC,
 2   Michael Devaney, Michael Stellman, and Vitor Lindo (“Plaintiffs”), and defendants Google LLC and
 3   Alphabet Inc. (“Defendants”), stipulate as follows:
 4          WHEREAS, Defendants filed a Motion to Stay Discovery on November 9, 2020 (ECF 42);
 5          WHEREAS, Plaintiffs filed their Opposition to such motion on November 23, 2020 (ECF 43);
 6          WHEREAS, absent extension, Defendants’ deadline to file their reply in support of such motion
 7   would be November 30, 2020;
 8          WHEREAS, in view of the Thanksgiving holiday, Defendants seek an extension to file such a
 9   reply until December 4, 2020, and Plaintiffs consent to such extension of time;
10          NOW THEREFORE, pursuant to Local Rule 6-2(a), the parties through their respective counsel
11   hereby stipulate, subject to the Court’s approval, that Defendants may file their Reply in support of their
12   Motion to Stay Discovery on or before December 4, 2020.
13
14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
16   Dated: November 25, 2020                              Respectfully submitted,
17                                                         By:    /s/ Dena C. Sharp
18                                                         Dena C. Sharp (State Bar No. 245869)
                                                           Jordan Elias (State Bar No. 228731)
19                                                         Adam E. Polk (State Bar No. 273000)
                                                           GIRARD SHARP LLP
20
                                                           601 California Street, Suite 1400
21                                                         San Francisco, CA 94108
                                                           Tel: (415) 981-4800
22                                                         Fax: (415) 981-4846
                                                           dsharp@girardsharp.com
23
                                                           jelias@girardsharp.com
24                                                         apolk@girardsharp.com

25                                                         Tina Wolfson (State Bar No. 174806)
26                                                         Theodore W. Maya (State Bar No. 223242)
                                                           Christopher E. Stiner (State Bar No. 276033)
27                                                         Rachel Johnson (State Bar No. 331351)
                                                           AHDOOT & WOLFSON, PC
28
                                            1
      [PROPOSED] STIPULATED ORDER REGARDING DEFENDANTS’ DEADLINE TO FILE THEIR
                  REPLY IN SUPPORT OF THEIR MOTION TO STAY DISCOVERY
                                CASE NO. 5:20-cv-03556-BLF
                 Case 5:20-cv-03556-BLF Document 44 Filed 11/25/20 Page 3 of 4




                                                          10728 Lindbrook Drive
 1
                                                          Los Angeles, CA 90024-3102
 2                                                        Tel: (310) 474-9111
                                                          Fax: (310) 474-8585
 3                                                        twolfson@ahdootwolfson.com
                                                          tmaya@ahdootwolfson.com
 4
                                                          cstiner@ahdootwolfson.com
 5                                                        rjohnson@ahdootwolfson.com

 6                                                        Scott L. Silver (pro hac vice forthcoming)
 7                                                        SILVER LAW GROUP
                                                          11780 W. Sample Road
 8                                                        Coral Springs, FL 33065
                                                          Tel: (954) 755-4799
 9                                                        ssilver@silverlaw.com
10
                                                          Attorneys for Plaintiffs
11
                                                          By:     /s/ Benjamin M. Greenblum
12                                                        John E. Schmidtlein (State Bar No. 163520)
13                                                        Benjamin M. Greenblum (pro hac vice)
                                                          WILLIAMS & CONNOLLY LLP
14                                                        725 Twelfth Street, N.W.
                                                          Washington, DC 20005
15                                                        Tel: (202) 434-5000
16                                                        Fax: (202) 434-5029
                                                          jschmidtlein@wc.com
17                                                        bgreenblum@wc.com
18
                                                          Attorneys for Defendants Google LLC and
19                                                        Alphabet Inc.

20
21
22
                                                 ATTESTATION
23
               I, Benjamin M. Greenblum, am the ECF User whose ID and password are being used to file this
24
     document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have concurred in this
25
     filing.
26
                                                          /s/ Benjamin M. Greenblum
27
                                                          Benjamin M. Greenblum
28
                                            2
      [PROPOSED] STIPULATED ORDER REGARDING DEFENDANTS’ DEADLINE TO FILE THEIR
                  REPLY IN SUPPORT OF THEIR MOTION TO STAY DISCOVERY
                                CASE NO. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 44 Filed 11/25/20 Page 4 of 4




 1                                      [PROPOSED] ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
 4
 5   Date: __________________________           ______________________________
                                                Hon. Beth L. Freeman
 6
                                                United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
     [PROPOSED] STIPULATED ORDER REGARDING DEFENDANTS’ DEADLINE TO FILE THEIR
                 REPLY IN SUPPORT OF THEIR MOTION TO STAY DISCOVERY
                               CASE NO. 5:20-cv-03556-BLF
